INMAN, Judge.
Respondent-mother appeals from the district court's judgment terminating her parental rights to her children A.G.A. and A.N.P. After careful review, we affirm.
Factual and Procedural Background
The Dare County Department of Social Services ("DSS") took non-secure custody of A.G.A. and A.N.P ("the children") pursuant to N.C. Gen.Stat. § 7B-502 (2013) after it had filed petitions in October 2010 alleging they were neglected and dependent juveniles. By order filed 27 May 2011, the trial court adjudicated the children neglected and dependent. The court placed custody of the children with DSS and ordered respondent-mother to comply with her case plan. After holding a permanency planning hearing, the trial court ceased reunification efforts and ordered a permanent plan of adoption for the children in an order filed 28 September 2012.
On 31 December 2012, DSS filed a petition to terminate respondent-mother's parental rights, alleging as grounds neglect and failure to pay the cost of care. SeeN.C. Gen.Stat. § 7B-1111(a)(1) and (3) (2013). The district court conducted a termination hearing on multiple dates from November 2013 to September 2014. By judgment filed 23 October 2014, the court made extensive findings of fact based upon clear, cogent, and convincing evidence, and concluded as a matter of law that both grounds existed to terminate respondent-mother's parental rights. The trial court further determined that termination of respondent-mother's parental rights was in the best interests of the children. SeeN.C. Gen.Stat. § 7B-1110 (2013). Respondent-mother appeals.
Discussion
Counsel filed a no-merit brief on respondent-mother's behalf stating that he conducted "a conscientious and thorough review of the record on appeal" and was unable to identify any issues of merit on which to base an argument for relief. He requests this Court conduct an independent examination of the case. N.C.R.App. P. 3.1(d) (2013).
Though counsel was unable to uncover any issues of merit on which to base his brief, he directs our attention to potential issues on appeal and acknowledges they would not alter the ultimate result.
After reviewing the transcript and record, we are unable to find any possible prejudicial error in the trial court's judgment. Accordingly, we affirm the trial court's judgment terminating respondent-mother's parental rights.
Conclusion
Based on the foregoing reasons, we affirm the trial court's judgment.
AFFIRMED.
Judges ELMORE and TYSON concur.
Report per Rule 30(e).
Opinion
Appeal by respondent-mother from judgment entered 23 October 2014 by Judge Amber Davis in Dare County District Court. Heard in the Court of Appeals 18 May 2015.